Citation Nr: 0922428	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include a cognitive and mood disorder and 
depression and anxiety.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1984 to 
February 1985, September 11, 2001 to September 23, 2001, and 
March 2003 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for a cognitive disorder secondary to closed head injury 
(claimed as depression and panic disorder) and service 
connection for hypertension.  The RO in Oakland, California, 
currently retains jurisdiction of the Veteran's claim.  

The issues have been recharacterized to comport to the 
evidence of record.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A pre-existing head injury was noted at the time of entry 
into service, and the competent medical evidence shows that 
the Veteran's residuals of a head injury, to include a 
cognitive and mood disorder and depression and anxiety, was 
permanently aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head 
injury, to include a cognitive and mood disorder and 
depression and anxiety, have been met.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 3.306 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for residuals of a 
head injury, to include a cognitive and mood disorder and 
depression and anxiety, has been considered with respect to 
VA's duties to notify and assist.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from this adjudication.  See, Bernard v. Brown, 
4 Vet. App. 384. 393 (1993).

Analysis

The Veteran seeks entitlement to service connection for 
residuals of a head injury, to include a cognitive and mood 
disorder and depression and anxiety.  He claims that he had a 
closed head injury in 1976, and that his service triggered 
his cognitive disorder.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service. This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

In cases where a condition is properly found to have 
preexisted service, the Board, in considering the pertinent 
statutory and regulatory framework governing the presumption 
of aggravation, must determine: (1) Whether there was a 
worsening of the disorder during service; and (2) if so, 
whether there was clear and unmistakable evidence that the 
increase in severity was due to the natural progress of the 
disease.  See Crowe v. Brown, 7 Vet. App. 238 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is undisputed that the Veteran's residuals of a head 
injury pre-existed service.  The October 1984 enlistment 
examination notes that the Veteran had a basilar skull 
fracture in 1976, from a two story fall, and that he lost 
consciousness for three or four days.  It was also noted that 
the history was vague due to a lack of memory at the time, 
and that the Veteran had no problems with vision, motor 
ability, mental process, etcetera.   

Post service medical records show that the Veteran currently 
has residuals of a head injury, to include a cognitive and 
mood disorder and depression and anxiety.  A private 
psychologist opinion dated in November 2005 notes that it was 
the clinician's impression that the Veteran suffers some 
significant residual effects of the head injury he sustained 
in 1976.  Presently he demonstrates poor short term memory, 
irritability, poor tolerance of stress, impulsivity, poor 
social discretion, limited psychological insight, and limited 
abilities of abstract thought.  A January 2007 VA examination 
notes that the Veteran was given a diagnosis of mood 
disorder, depressed and anxious, due to direct physiological 
effect of general medical condition, basilar skull fracture.  
The Veteran was also given a diagnosis of status post basilar 
skull fracture.  

Moving to the question of whether the preexisting disability 
was aggravated in service, the record contains sufficient 
medical evidence addressing this issue.

A December 2005 Medical Evaluation Board (MEB) examination 
report notes that the Veteran has a history of head injury in 
1976 and that he was given a diagnosis of status post closed 
head injury in 1976.  It was recommended that the Veteran not 
be worldwide qualified due to the cognitive and behavioral 
sequalae from his head injury.  A January 2006 Medical Board 
report notes that after consideration of clinical records, 
laboratory findings, and physical examination, the Medical 
Board establishes that the Veteran has a diagnosis of 
cognitive disorder not otherwise specified (NOS) (post-
concussional disorder) as manifested by history of head 
trauma (in 1976 and prior to enlistment).  It was noted that 
the approximate date of origin of this disability was 1976, 
and that it existed prior to, and was permanently aggravated 
by, service.  

There is no contradictory medical opinion or other evidence 
of record, which shows that the Veteran's residuals of a head 
injury, to include a cognitive and mood disorder and 
depression and anxiety, was not permanently aggravated by 
service.  Therefore, all doubt is resolved in the Veteran's 
favor and service connection for residuals of a head injury, 
to include a cognitive and mood disorder and depression and 
anxiety, based on aggravation is warranted.  38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to service connection for residuals of a head 
injury, to include a cognitive and mood disorder and 
depression and anxiety, is granted, subject to the rules and 
payment of monetary benefits.


REMAND

The Veteran seeks service connection for hypertension.  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including hypertension, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence indicates that the Veteran currently has 
hypertension.  A Department of the Army medical record dated 
in September 2004 notes that the Veteran was then currently 
on medication for hypertension.  A VA examination was 
conducted in January 2007.  It was noted that the Veteran 
reported that he was diagnosed with hypertension in 2003, and 
that he was given a diagnosis of hypertension, stable on 
medications, without history of end-organ failure.  

The Veteran's service treatment records (STRs) do not 
indicate that he was diagnosed with, or treated for, 
hypertension during active service.

Given the short period of time from when the Veteran 
separated from service in June 2003 and when he was noted to 
have already been taking medications for hypertension in 
September 2004, because there is insufficient medical 
evidence addressing whether the Veteran's current 
hypertension is related to service for the Board to decide 
the Veteran's claim, this claim should be remanded for a VA 
medical examination addressing this issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (c).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology his 
current hypertension disability.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's current hypertension 
had its onset during, or within one year 
of his separation from active service in 
June 2003, or whether it is otherwise 
related to service.  
 
The claim folder must be made available to 
the examiner for review in conjunction 
with this examination.  The examiner must 
note and address the Department of the 
Army medical record dated in September 
2004, which notes that the Veteran was 
then currently on medication for 
hypertension.  The examiner must provide a 
detailed rationale for all medical 
opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


